Case 16-47515       Doc 51       Filed 01/24/19     Entered 01/24/19 09:51:00          Main Document
                                                  Pg 1 of 1


                    IN THE UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MISSOURI
                                       )
   In Re:                              )     CASE NO. 16-47515-659
                                       )     Chapter 13
   Shannon T McNeal                    )
   Amy MCNeal                          )
               Debtor,                 )

                       DEBTORS ANSWERS FOR MOTION TO DISMISS CASE

           COMES NOW Debtors, by and through their attorney pursuant to 11 U.S.C. Section 362,

   and for their answers to Motion to Dismiss Case Diana S. Daugherty Standing Chapter 13

   Trustee, as follows:

           1.       Debtor admits to paragraph: 1,2,3,4, 5,6,8
           2.       Debtor denies paragraphs: 7,9

   Debtor will forward a copy of his taxes to the trustee

           WHEREFORE, Debtors prays his Honorable Court Deny the Motion to Dismiss Case filed

   By Diana S. Daugherty and for whatever further relief this Court deems just and proper in the

   premises.                                                 Respectfully submitted,
                                                             /s/ William H. Ridings, Jr.
                                                             William H. Ridings, Jr.,#38672, #84392
                                                             2510 S. Brentwood, Ste. 205
                                                             Brentwood, MO 63144
                                                             (314) 968-1313
                                                             (314) 968-1302 Fax
                                                             ridingslaw2003@yahoo.com

                                      CERTIFICATE OF SERVICE

   I hereby certify that a true and correct copy of the foregoing document was filed electronically on
   January 24, 2019 with the United States Bankruptcy Court, and has been served on the parties
   in interest via e-mail by the Court’s CM/ECF System as listed on the Court’s Electronic Mail Notice
   List.

   I hereby certify that a true and correct copy of the foregoing document was filed electronically on
   January 24, 2019 with the United States Bankruptcy Court, and has been served by Regular
   United States Mail Service, first class, postage fully prepaid, addresses to those parties listed on
   the Court’s Manual Notice List and listed below on January 24, 2019

   : (x) William Ridings, Jr.,

   Shannon McNeal, 3268 Yaeger Rd., Saint Louis, Mo 631239
